Title: To Thomas Jefferson from Maria Cosway, [20 September 1786]
From: Cosway, Maria
To: Jefferson, Thomas



Parigi Mercoledì Sera [20 Sep. 1786]

[I hope?] you dont always judge by appearances [or it wo]uld be Much to My disadvantage this day, without [my] deserving it; it has been the day of contradiction, I meant to have had the pleasure of seing you Twice, and I have appeard a Monster for not having sent to know how you was, the whole day. I have been More uneasy, Than I can express. This Morning My Husband kill’d My project, I had proposed to him, by burying himself among Pictures and forgeting the hours, though we were Near your House coming to see you, we were obliged to turn back, the  time being much past that we were to be at St. Cloud to dine with the Duchess of Kingston; Nothing was to hinder us from Coming in the Evening, but Alas! My good intention prov’d only a disturbance to your Neighbours, and just late enough to break the rest of all your servants and perhaps yourself. I came home with the disapointment of not having been able to Make My appologies in propria Persona. I hope you feel my distress, instead of accusing me, the One I deserve, the other not. [We will] come to see you tomorrow Morning, [if nothing?] hapen to prevent it! Oh I wish you was well enough to come to us tomorrow to dinner and stay the Evening. I wont tell you what I shall have, Temptations now are too Cruel for your Situation. I only Mention my wish, if the executing them shou’d be possible, your Merit will be grater or my satisfaction the More flatter’d. I would Serve you and help you at dinner, and divert your pain after dinner by good Musik.—Non so perche ho scritto tanto in una lingua che non m’appartiene, Mentre posso scriver nella Mia, che lei intende tanto bene, non ò pensato all’Amor proprio altrimenti non l’avrei fatto, in qualunque Modo Mi creda sempre sua obligatissima serva, e vera Amica,

Maria Cosway

